Citation Nr: 1419139	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Post-9/11 GI Bill benefits in excess of 70 percent.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel












INTRODUCTION

The Veteran had active service with the Air Force beginning in June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran was eligible to receive 70 percent of the benefits payable under the Post-9/11 GI Bill program.  The Veteran appealed such determination, alleging that he is entitled to benefits at the 100 percent level.  

The Veteran does not have an electronic Virtual VA file and his Veteran Benefits Management System (VBMS) file contains no documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The amount of educational assistance payable under the Post-9/11 GI Bill is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  38 C.F.R. § 21.9640 (2013).  The RO assigned the 70 percent rating based on a varying number of days of active duty service.  According to an October 2010 award letter, the Veteran was deemed to have had 1,955 days of active duty service and awarded educational benefits at the 100 percent rate.  This number was subsequently reduced to 988 days of active duty service in a February 2011 award letter, but the Veteran retained educational benefits at the 100 percent rate.  The number of days of active duty service then dropped to 491 days in an October 2011 letter and, as such, he received educational benefits at the 60 percent rate.  As the Veteran appears to have continued to have served on active duty, his number of creditable days of active duty service was subsequently increased to 577 days in December 2011, thus warranting educational benefits at the 70 percent rate, and was again increased to 612 days in February 2012, but his educational benefits remained at the 70 percent rate.  

The record contains no official documentation regarding the Veteran's military service.  There is no DD-214 or personnel record to establish the length of the Veteran's creditable active duty service.  Such records must be associated with the claims file before appellate review can proceed as the Board is unable to verify the length of creditable active duty service.  Additionally, the record does not reflect how the AOJ determined the number of days of creditable active duty service.  While such days appear to have been reduced based on a miscalculation as to when the Veteran's 5 year excluded period ended after his graduation from a service academy and as a result of the enactment of Public Law 111-377, and increased based on his continued active duty service, the calculated number of days fluctuates throughout the appeal period without a sufficient explanation as to how these numbers were reached.  The AOJ should, therefore, provide documentation fully explaining how the number of creditable active duty service days was calculated. 

Furthermore, in the readjudication of the Veteran's claim, the AOJ should consider his argument that the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 should have protected his initial award of educational benefits at the 100 percent level.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's complete service personnel records, to include a copy of his official DD-214(s), if such document exists.  All efforts to obtain service department records should be fully documented.  

2.  The AOJ should then determine the total number of creditable active duty service days.  Documentation fully explaining how the number of creditable active duty service days was determined must be associated with the claims file.  

3.  Then, the AOJ should readjudicate the claim, to include consideration of the Veteran's argument that the Post-9/11 Veterans Educational Assistance Improvements Act of 2010 should have protected his initial award of educational benefits at the 100 percent level.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

